Citation Nr: 1754065	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-18 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for residuals of a back injury.

2.  Entitlement to service connection for residuals of a back injury.

3.  Entitlement to an increased rating in excess of 10 percent for fibrocystic breast disease.

4.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to December 1980 and from June 1981 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which denied an increased rating for fibrocystic breast disease, a compensable rating for bilateral hearing loss, service connection for tinnitus, as well as new and material evidence for service connection for hypertension, residuals of a neck injury, and residuals of a back injury.  Jurisdiction of this appeal has since been transferred to the RO in Atlanta, Georgia.  

A Notice of Disagreement was received in October 2010, which appealed only the issues of an increased rating for fibrocystic breast disease, a compensable rating for bilateral hearing loss, new and material evidence for service connection for residuals of a back injury, and service connection for posttraumatic stress disorder (PTSD).  Service connection for PTSD has since been granted.  

In June 2013, a Statement of the Case was issued, and, in June 2013, the Veteran filed her substantive appeal (via a VA Form 9).

In August 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

Pursuant to 38 U.S.C.A. § 7105e, the Board has jurisdiction to receive and review additional evidence that is received from the Veteran in those cases in which a VA Form 9 was received on or after February 2, 2013.  In November 2013 and October 2015, additional medical evidence in the form of three VA examinations was associated with the file.  However, this evidence was not submitted by the Veteran and is therefore not under the purview of this statute, and the failure to issue a Supplemental Statement of the Case to the Veteran constitutes a procedural defect which will be addressed in the REMAND section of this opinion.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The issue of entitlement to service connection for residuals of a back injury, entitlement to an increased rating in excess of 10 percent for fibrocystic breast disease and entitlement to a compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2005 rating decision declined to reopen a previously denied claim for service connection for residuals of a back injury; the Veteran did not perfect an appeal.

2.  Evidence submitted since the January 2005 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The January 2005 rating decision, in which the RO declined to reopen a previously denied claim for service connection for residuals of a back injury, is final.  38 U.S.C.A. § 7105(c) (West 2014).

2.  New and material evidence has been received since the RO's January 2005 rating decision; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material Evidence

Service connection for residuals of a back injury was previously denied in May 1988 and confirmed in November 1991, November 1995, January 1998, and January 2005.  The January 2005 rating decision, in which the RO declined to reopen a previously denied claim for service connection for residuals of a back injury, is final.  38 U.S.C.A. § 7105(c).  The basis for the denial was a lack of evidence of chronicity of symptomatology of low back pain.  The evidence of record included service treatment records documenting a "severe back injury" and an in service separation examination listing low back pain and a Veteran's application for Compensation and Pension notating a back injury in 1983.  Also of record was a January 1991 VA examination which diagnosed the Veteran with chronic back pain, a residual of a back injury with chronic low back pain, and a December 2001 back examination in which the Veteran stated that she had back pain since her accident in service when she was injured in an automobile accident and she was reported to have limited range of motion of the lumbar spine.  

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the last prior final decision, evidence has been added to the record.  The additional evidence of record consists of an August 14, 2009 medical treatment report from the VA Medical Center, which documented that the Veteran tested positive for pain to very deep palpation slightly above the beltline either side of lumbar spine, and that she could forward flex to approximately 70 degrees but complained of some discomfort with the extremes of motion and with getting upright again; she also complained of pain during back extension.  The medical disability problem list in the report stated the diagnosis of "lumbago."  In a November 2012 Statement in Support of Claim, the Veteran stated that she had a car accident in 1983, and that she had a problem with her back since then.  In June 2013, the Veteran submitted a VA form 9, upon which she stated that her back injury is a direct result of her in-service motor vehicle accident, and that she has suffered from back pain and been on prescription medication since the accident.  During the Veteran's August 2016 Hearing testimony, the Veteran stated that she suffers from a degenerative condition of the back for which she receives treatment at the Dublin VA, and that she has been prescribed prescription medication and a back brace.  The Veteran also testified that she experienced incontinence relating to the back condition. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993); Duran v. Brown, 7 Vet. App. 216 (1994).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010)

Thus, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  There is a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim if the new evidence causes VA to obtain a medical opinion.  38 C.F.R. § 3.156(a) (2017).  Rather, if there is newly submitted evidence of a current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  That reopening then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the additional lay and medical evidence cited above suggests new diagnoses of the lower back and continued complaints of symptomatology.  That evidence raises a reasonable possibility of substantiating the claim because when considered with the old evidence, VA's duty to assist by providing a VA examination and medical opinion is triggered.  Thus, the Board finds that new and material evidence has been received since the January 2005 rating decision.  Therefore, the claim of entitlement to service connection for residuals of a back disability is reopened.  


ORDER

The application to reopen the claim of entitlement to service connection for residuals of a back disability is granted to this extent only.  


REMAND

The claim for service connection for residuals of a back disability has been reopened.  An examination is required in order to address the Veteran's lay testimony, determine current diagnoses of her claimed disorders, and to provide an etiology opinion.  The Veteran also testified that she is currently receiving treatment for her back conditions at the Dublin VA Medical Center, and updated treatment reports are not of record.  

Following the June 2013 Statement of the Case, the Veteran has received subsequent examinations for hearing loss as well as for her breast disorders.  No Supplemental Statement of the Case was issued.  A remand is necessary to cure this procedural defect and render the Veteran a Supplemental Statement of the Case.  Furthermore, the Veteran provided testimony in the August 2016 Board hearing that her symptoms of fibrocystic breast disease had worsened since her October 2015 VA examination, listing symptoms such as itching and swelling for which she reports is receiving prescription ointments.   As such, the Board finds that a new examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Dublin VA facility.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current back disability.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  

The examiner should provide an opinion as to whether it is at least as likely not (50 percent or greater probability) that any current back disability had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should opine whether it is at least as likely not (50 percent or greater probability) that any degenerative conditions were manifested within one year following separation from service.  
The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  The examiner should list any residuals directly related to the Veteran's thoracolumbar spine disorders to include but not to be limited to incontinence.  The examiner should specify for any residual listed if such disorder stems from the Veteran's thoracolumbar spine.  

3.  Schedule the Veteran for a VA examination to determine the current severity of the Veteran's service connected fibrocystic breast disorder.  The examiner should review the Veteran's claims file, and specifically address the Veteran's contentions during the August 2016 Board hearing regarding itching, pain, and swelling.  

4.  Then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


